UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4069



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHRISTOPHER BRYAN GODBOLT,

                                               Defendant - Appellant.


                               No. 05-4100



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JERMAINE DEWON GILCHRIST,

                                               Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (CR-04-58)


Submitted:   August 23, 2006             Decided:   September 19, 2006


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James M. Ayers, II, AYERS, HAIDT & TRABUCCO, P.A., New Bern, North
Carolina; Michael R. Ramos, RAMOS & LEWIS, Shallotte, North
Carolina, for Appellants.    Anne M. Hayes, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Christopher Bryan Godbolt and Jermaine Dewon Gilchrist

were convicted, pursuant to written plea agreements, of armed bank

robbery, in violation of 18 U.S.C. § 2113 (2000) (Count Five), and

using,    carrying,   and   possessing   a    firearm   during   a   crime   of

violence, in violation of 18 U.S.C. § 924(c) (2000) (Count Six).

Godbolt was also separately convicted of another count of armed

robbery    and   aiding     and   abetting,    pursuant    to    a   Criminal

Information.* Godbolt was sentenced to 120 months’ imprisonment on

Count Five and the Criminal Information and 84 months’ imprisonment

on Count Six, to be served consecutively.         Gilchrist was sentenced

to a total of 200 months’ imprisonment--116 months on Count Five,

to be served consecutively with 84 months on Count Six.

            Godbolt’s and Gilchrist’s counsel on appeal filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious issues for appeal, but urging this court

to reconsider our decision in United States v. Blick, 408 F.3d 162

(4th Cir. 2005).       Gilchrist filed a pro se supplemental brief

alleging claims of ineffective assistance of counsel.            Godbolt was

notified of his right to file a pro se supplemental brief, but has

not done so.     Finding no reversible error, we affirm.

            The parties contend this court should reconsider its

decision in Blick because Godbolt and Gilchrist could not have


     *
      Godbolt waived prosecution by indictment.

                                    - 3 -
understood at the time they waived their rights to appeal that

their    sentences     were   unconstitutional    under    United      States   v.

Booker, 543 U.S. 220 (2005), and hence their appellate waivers were

involuntary.     We find the argument is moot because the Government

has   not    sought    enforcement   of   the   waiver    in   these    appeals.

Moreover, because the district court clearly announced that it

would impose identical sentences if the guidelines were treated as

advisory, any Booker error in these cases was harmless. See United

States v. Revels, 455 F.3d 448, 451-52 (4th Cir. 2006) (concluding

that a Sixth Amendment error was harmless because the error did not

affect the outcome of the proceeding, based on the district court’s

announcement of an identical alternate sentence after considering

the guidelines as advisory only).

             In his pro se supplemental brief, Gilchrist argues that

his counsel was ineffective.         Claims of ineffective assistance of

counsel are not cognizable on direct appeal unless the record

conclusively establishes ineffective assistance.               United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).             Instead, to allow

for adequate development of the record, a defendant generally must

bring his ineffective assistance claims in a motion under 28 U.S.C.

§ 2255 (2000).        United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).      An exception exists where the record conclusively shows

ineffective assistance.        Id.   Because the record on its face does




                                     - 4 -
not conclusively demonstrate ineffective assistance of counsel,

Gilchrist’s claims are not cognizable on appeal.

          Accordingly,   we   affirm   Godbolt’s   and   Gilchrist’s

convictions and sentences.    We also deny Gilchrist’s counsel’s

motion to withdraw as counsel.   This court requires that counsel

inform their clients, in writing, of their right to petition the

Supreme Court of the United States for further review.       If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                               - 5 -